DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office Action is in response to amendment filed on 02/28/2022.  Amended claims 11, 13, 18, 19, and 28, and newly added claim 31-32, filed on 02/28/2022 are being considered on the merits.  
In response to the last Office Action: 
Claims 11, 13, 18, 19, and 28 have been amended.
Claims 31-32 have been newly added.
Claims 1-10, 17 and 20 were previously cancelled.
Claims 11-16, 18-19 and 21-32 remain pending in this application.
The rejection of claims 11-16, 18-19 and 21-30 under 35 USC § 101 as being an abstract idea, previously set forth in the Non-Final Office Action mailed on 11/26/2021, have been maintained.  Further details are set forth in the below 35 USC 101 rejection.

Response to Arguments
The applicant’s remarks and/or arguments, filed on 02/28/2022 have been fully considered. 
The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant's arguments and remarks regarding the claims 11-13 and 18-26, found on pages 18-24, and filed on 02/28/2022, have been fully considered but they are not persuasive.
Applicant stated: “The relationship score as disclosed by Yariv is a probability value of a social connection type of several relationship types such as friend, personal friend, business friend, family friend, family, neighbors, politics, sports, and clubs. (See paragraphs [0026]-[0027] of Yariv.) A probability value of a social connection type such as friend, personal friend, business friend, family friend, family, neighbors, politics, sports, and clubs is not a "closeness factor indicative of a level of personal closeness of a relationship between the user and the contact, the level including a strong level of closeness, a medium strong level of closeness, a medium level of closeness, and a weak level of closeness" as recited in claim 11", ..”…, “The Office Action confuses tagging a photo with keywords labeling an object recognized in the photo with tagging photos with information, including a closeness factor. Miranda-Steiner does not disclose, nor does the Office Action for that matter assert that Miranda-Steiner discloses, the recited features of determining a closeness factor of a contact to a user, the closeness factor indicative of a level of personal closeness of a relationship between the user and the contact, the level including a strong level of closeness, a medium strong level of closeness, …” …, Ju does not teach determining a group closeness factor for the group. Nor does Ju teach determining a group closeness factor based on a combination of closeness factors of each contact making up the group and other factors including a topic of the group, a group name, and a chat content of the group.”
Regarding the aforementioned claim limitations, Examiner respectfully disagrees.  Examiner asserts that the amended aforementioned claim limitations, as drafted and given the broadest reasonable interpretation, are disclosed by the combination of Yariv and  Miranda-Steiner, and Ju cited prior arts.  In particular, Yariv discloses in Fig. 1, Para. [0024]: “The social analysis component 110 may be arranged to receive a list of members 102-1-a that are members subscribing to any services and/or applications provided by the social networking service 100. …, then a complete list of members 102-1-a may include members 102-1, 102-2, 102-3, 102-4 and 102-5..”; and in Table 1, Para. [0027]: “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”; and in Table 1, Para. [0028]: “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130. …, a relationship score may comprise a probability value representing a probability of a relationship of the given social connection type.”; and in Para. [0035]: “The social monitor component 130 may receive the member attribute 104-1, interpret the member attribute 104-1 as explicitly defining a formal social connection of a type "Friend," and generate the relationship indicator 108-1 with a value and/or parameter indicating a social connection type of "Friend." For instance, the relationship indicator 108-1 representing an amount of common metadata may have a relationship score of 100% (or 1.0), thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend."; and in Para. [0036]: “The social monitor component 130 may generate a relationship indicator 108-7 with a relationship score of 50% (or 0.5), thereby indicating a probability that the members 102-1, 102-2 have a social connection type of "Sport."”, the Examiner notes that a relationship score may comprise a probability value representing a probability of a relationship of the given social connection type.  For example, a relationship score of 100% (or 1.0), i.e. strong closeness, thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend.", which is that to having a strong closeness; furthermore, a relationship score of 50% (or 0.5), thereby indicating a probability that the members 102-1, 102-2 have a social connection type of "Sport”, which is that to a medium level of closeness and so on.
Furthermore, the prior art to Miranda-Steiner discloses in Para. [0036]: “The image classifier uses a database of shapes and items (objects) to extract as much data as possible from the image. The image classifier can search and recognize a variety of objects, shapes, and/or features (e.g., color). … The metadata obtained from the image classifier process can be used as tags for the photo. The metadata may be written back into the photo or otherwise associated with the photo and stored (335)”, the Examiner notes that the photo image recognizer and tagging system utilizes a database (local or external) to that of an external photo library and then classifies these objects and tags them based on a combination of metadata that is associated with these photos to that of including a classification closeness factor.
Additionally, the prior art to Ju discloses in Para. [0029]: “…, a user's interactions with a group are identified in the action log 220 or in the group store 230 by associating a group identifier with information describing an interaction with the group.”; and in Fig. 2/Fig. 3, Para. [0038]: “The social networking system 140 stores information identifying various groups of users. As described above in conjunction with FIG. 3, a group includes a plurality of users of the social networking system 140 and is associated with a group identifier uniquely identifying the group. One or more identifiers are associated with a group identifier to identify users of social networking system included in the group corresponding to the group identifier. Other information may be associated with a group identifier, such as a name identifying a group corresponding to the group identifier, a description associated with the group, descriptive information associated with the group (e.g., a location), topics associated with the group, a user that created the group, or other suitable information. As described above in conjunction with FIG. 2, one or more content identifiers specifying content items are associated with a group identifier to identify content items associated with a group associated with the group identifier. A group may be generated by a user of the social networking system 140 identifying users associated with the group 140 or the social networking system 140 may generate one or more groups based on characteristics associated with users of the social networking system 140. Interactions associated with a group, such as interactions between various users and the group, are also stored by the social networking system 140 by associating the group identifier with a description of an interaction along with user identifiers of one or more users associated with the interaction.”,  the examiner notes that the reference discloses a group identifier uniquely identifying a engaged in interaction, i.e. a chat, that is associated with this group identifier to that determining a group closeness factor for the chat group based on a combination of closeness factors of each contact making up the chat group).
See the below set forth 35 USC 103 rejection for further details.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-16, 18-19 and 21-31 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a system and a product implementing a process. The claimed process is comprising of instructions to automate the switching of personalized identifiers for individuals and groups, and, more particularly, to the automated switching of personalized identifiers by determining a closeness factor of a contact to a user and matching the determined closeness factor of the contact with an identifier having the same closeness factor stored in a database which serves as an identifier library. 
Step 2A – Prong One – The claims recite an abstract idea
Independent claims 11, 18 and 31 are directed to an abstract idea without significantly more.   The claim(s) recite the concept of identify user identifiers that include photos, which is merely a mental process to recognize a person being identified with certain personal picture/photo.  Further the claim(s) discuss the concept of tagging and classifying these photos/pictures of this person. Again, such process of comparing/matching values at hand with some presented value is also a mental process.  The claim language continues to recite: “program instructions to determine a closeness factor of a contact to a user.”  At this step, determining this closeness criteria is again a mental process of evaluating between two sets of information that are fixed, which is a mental process.  Further, the claim recites: “program instructions to match the determined closeness factor of the contact with an identifier having the same closeness factor stored in the database.”  And again this step to compare and match certain values, which is a mental process.  Further, the claim(s) recites the concept of determining a closeness factor of a group of contacts : “program instructions to determine a group closeness factor for the group based on a combination of closeness factors of each contact making up the group and other factors including a topic of the group, a group name, and a chat content of the group.”  Again at this step, looking at a group/set of information combined together and comparing set of information against known information values to determine how close these contacts to a user, which is a mental judgement process can be accomplished mentally and/or using pen and a pencil.  Further, the claim concludes with the concept of determining a user identifier that suites the group of contacts that the user is engaged with in a chat and sharing this user identifier, photo or alias, with this group of people.  Again, this determination required no more than comparing information at hand, be it a user identifier and closeness information to other members of the group, that is an evaluation of collected information data against some data a person have on hand, which is fairly a mental process. 
Such a process of obtaining information, assigning tags, i.e. numbers, or identifiers to this information, evaluating this information against known data on hand, and taking some action based on the collection and analysis of this information is nothing more than an abstract idea.  Consequently, if a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the “Mental Processes” and  grouping of “Abstract Ideas”.  Accordingly, the aforementioned claims recite abstract ideas.
Step 2A – Prong Two - The abstract idea is not integrated into a practical application
This judicial exception is not integrated into a practical application. The aforementioned claim(s) recites the following extra solution activities: “store”, “receive”,  “obtaining” and “transmit”, which are considered to be extra-solution activities of mere data gathering. In this context, these activities are data manipulation activities for simply enabling a user to manipulate information/data, which are considered to be insignificant extra-solution activities to the judicial exception, for which an extra-solution activity includes both pre-solution and post-solution activity.  An example of pre-solution activity is a step of gathering data for use in a claimed process, for example, a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent, see MPEP 2106.05(g).
The additional elements recited in the amended independent claims 11 are: “processor”,  “computer readable memory”, “computer readable storage medium”, and “a database”.  The additional elements of using a system, processor,  computer readable memory, computer readable storage medium, and a database to obtain information, analyze/update information, and output information amounts to no more than mere instructions to apply the exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
The additional element of using a computer to obtain information, assigning tags or identifiers to this information, evaluate this information against known data on hand, and taking some action based on the collection and analysis of this information steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
Step 2B:  
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above the limitations of obtaining information, assigning tags or identifiers to this information, evaluating this information against known data on hand, and taking some action based on the collection and analysis of this information, these steps are  considered to be generic and well-understood routine in computing technology. The processor, processing system and storage medium are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and cannot provide an inventive concept.
Additionally, the aforementioned claim(s) recites the following additional solution activities: “store”, “receive”,  “obtaining” and “transmit”, which are considered to be extra-solution activities of mere data gathering. In this context, these activities are data manipulation activities for simply enabling a user to manipulate information/data, which are considered to be insignificant extra-solution activities to the judicial exception, for which an extra-solution activity includes both pre-solution and post-solution activity.  Therefore, the method of claim 1 (and independent claims 18 and 31), present steps that are directed towards an abstract idea.  These steps cannot improve computer functionality as the claim(s) is directed towards an abstract idea and abstract idea cannot improve computer functionality.
If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the “Mental Processes” and  grouping of “Abstract Ideas”.  Accordingly, the claims recite abstract ideas.
Thus, there are no additional elements that amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim(s) is not patent eligible.
Claim 12 is dependent on claim 11 and includes all the limitations of claim 11.  Therefore, claim 12 recites the same abstract idea of  obtaining information, assigning tags or identifiers to this information, evaluating this information against known data on hand, and taking some action based on the collection and analysis of this information.  The claim recites the additional limitations of “types of identifiers stored in the database further include logos and signatures; and the photos are tagged with information, including the closeness factors, by the image recognition and tagging device”, which elaborates on the abstract idea of evaluating additional information of a signature or a logo as an identifier of a person, which does not amount to significantly more than the abstract idea.
Claim 13 is dependent on claim 11 and includes all the limitations of claim 11.  Therefore, claim 13 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “each of the identifiers in the database has a corresponding closeness factor”, which elaborates on the abstract idea of evaluating the closeness factor based on a fixed metric, which does not amount to significantly more than the abstract idea.
Claim 14 is dependent on claim 11 and includes all the limitations of claim 11.  Therefore, claim 14 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “the closeness factor is based on at least one selected from a group consisting of: a category which the contact belongs to; and a contact privacy setting assigned by the user to the contact”, which elaborates on the abstract idea of assigning a value to the closeness factor based on a  category, which does not amount to significantly more than the abstract idea.
Claim 15 is dependent on claim 14 and includes all the limitations of claim 14.  Therefore, claim 15 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “different closeness factors are assigned to family members and personal friends than to business contacts”, which elaborates on the abstract idea of assigning yet another value to the closeness factor based on a family member recognition, which does not amount to significantly more than the abstract idea.
Claim 16 is dependent on claim 14 and includes all the limitations of claim 14.  Therefore, claim 16 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “re-determine the closeness factor of the contact when the contact category or privacy setting is changed”, which elaborates on the abstract idea of examining a change in information and taking a decision to change some information, which does not amount to significantly more than the abstract idea.
Claim 21 is dependent on claim 11 and includes all the limitations of claim 11.  Therefore, claim 21 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “the contact is on the user's contact list.”, which elaborates on the abstract idea of evaluating a list of information that belongs to someone, which does not amount to significantly more than the abstract idea.
Claim 22 is dependent on claim 21 and includes all the limitations of claim 21.  Therefore, claim 22 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “determine an absent contact from the user's contact l”, which elaborates on the abstract idea of evaluating a list of information nothing more, which does not amount to significantly more than the abstract idea.
Claim 23 is dependent on claim 22 and includes all the limitations of claim 22.  Therefore, claim 23 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “program instructions to tag the absent contact with a weak closeness factor”, which elaborates on the abstract idea of evaluating a contact with a certain fixed value, which does not amount to significantly more than the abstract idea.
Claim 24 is dependent on claim 23 and includes all the limitations of claim 23.  Therefore, claim 24 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “classified photos are classified according to images”, which elaborates on the abstract idea of evaluating pictures and determining a category of these pictures, which does not amount to significantly more than the abstract idea.
Claim 25 is dependent on claim 24 and includes all the limitations of claim 24.  Therefore, claim 25 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “comprising program instructions to assign tags to the classified photos”, which elaborates on the abstract idea of evaluating pictures and determining a tag/value, which does not amount to significantly more than the abstract idea.
Claim 26 is dependent on claim 25 and includes all the limitations of claim 25.  Therefore, claim 26 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “the tags are name-related and subject-related”, which elaborates on the abstract idea of evaluating tags and determining a classification based on a name or subject, which does not amount to significantly more than the abstract idea.
Claim 27 is dependent on claim 26 and includes all the limitations of claim 26.  Therefore, claim 27 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “the profile of the user includes a column containing a Field 1 storing a nickname identifier, a Field 2 storing a logo identifier, and a Field 3 storing a location, and the profile of the user further includes an additional column storing closeness factors of the nickname identifier, the logo identifier, and the location identifier, and the additional columns are adjacent to the column”, which elaborates on the abstract idea of examining information and applying an extra-solution activity to such information, which does not amount to significantly more than the abstract idea.
Claim 28 is dependent on claim 27 and includes all the limitations of claim 27.  Therefore, claim 28 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “select particular identifiers for display on display devices of contact computers of the contacts in response to a closeness factor of each contact of the group”, which elaborates on the abstract idea of examining information and taking a decision to view/share such information, which does not amount to significantly more than the abstract idea.
Claim 29 is dependent on claim 28 and includes all the limitations of claim 28.  Therefore, claim 29 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “the photos are tagged with the closeness factors of each contact of the group by the image recognition and tagging device, the closeness factors of each contact of the group include levels of closeness which include a strong level of closeness, a medium strong level of closeness, a medium level of closeness, and a weak level of closeness, and the strong closeness factor identifies family members of the user, the medium strong closeness factor identifies friends and classmates of the user, the medium closeness factor identifies colleagues and customers of the user, and a weak closeness factor identifies strangers to the user”, which elaborates on the abstract idea of examining information and taking a decision to assign values accordingly, which does not amount to significantly more than the abstract idea.
Claim 30 is dependent on claim 29 and includes all the limitations of claim 29.  Therefore, claim 30 recites the same abstract idea as mentioned above. The claim further recites the additional limitations of “a photo of the photos for a family member of the user is tagged with the strong closeness factor; and a photo of the photos for a stranger to the user is tagged with the weak closeness factor”, which elaborates on the abstract idea of examining information and taking a decision to assign values accordingly, which does not amount to significantly more than the abstract idea.
Independent claims 18 and 31 recite similar limitations to intendent claim 11, therefore rejected for similar reasons detailed above.
Dependent claim 19 recite similar limitations to claim 13, therefore rejected for similar reasons as detailed above.
Dependent claim 32 recite similar limitations to claim 31, therefore rejected for similar reasons as detailed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-13, 17-26 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2011/0314017 A1) issued to Yariv et al. (hereinafter as “YARIV”), in view of US Patent Application Publication (US 2013/0129142 A1) issued to Miranda-Steiner (hereinafter as “STEINER”), and in view of US Patent Application Publication (US 2016/0134692 A1) issued to Ju et al. (hereinafter as “JU”).
Regarding claim 11 (Currently Amended), YARIV teaches a system comprising: a processor, a computer readable memory, and a computer readable storage medium located in a computer (YARIV Para. [0005], lines (1-3): “…, an apparatus such as a computing device may comprise a processor communicatively coupled to a memory.”); 
program instructions to store a plurality of identifiers of a user in a database, wherein each of the identifiers has a different closeness factor of the user than other identifiers of a same type stored in the database, wherein the plurality of identifiers include photos (YARIV Para. [0005], lines (1-12): “…, an apparatus such as a computing device may comprise a processor communicatively coupled to a memory. The memory may be arranged to store a social analysis component that when executed by the processor is operative to receive a list of members in a social network, receive at least one relationship indicator derived from multiple member attributes of a member, and generate a social identifier based on the relationship indicator, the social identifier representing a social connection type for a social connection or potential social connection between two or more members of the list of members in the social network.”; and 
Para. [0015], lines (9-17): “The social identifiers may be generated using various attributes or properties associated with one or more members, such as explicitly defined metadata for members, communications between members, interests, activities, behavior patterns, locations, other social connections, types of social connections, subscriptions to SNS, multimedia information for members (e.g., an image, photograph or video), and any other member attributes ...”; and 
Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”; and 
Table 1, Fig. 1, Para. [0028], lines (1-3): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130.”, 
the Examiner notes that TABLE 1 lists different relationship indicators to each type of a relationship, for example, TABLE 1 lists Relationship Indicator 108-1 for a Friend, 108-2 Personal Friend, 108-3 Business Friend, 108-4 Family Friend, 108-5 Family, 108-6 Neighbors, etc. And each relationship indicator is associated with relationship score, i.e. closeness factor, that is different for each relationship which is that to having a different closeness factor of a user/member than other identifiers of a same type of a relationship.  Further, the reference discloses that the member’s social identifiers attributes or properties can includes members image or photograph); 
program instructions to determine a closeness factor of a contact to a user, the closeness factor indicative of a level of personal closeness of a relationship between the user and the contact, the level including a strong level of closeness, a medium strong level of closeness, a medium level of closeness, and a weak level of closeness (YARIV Fig. 1, Para. [0024], lines (1-9): “The social analysis component 110 may be arranged to receive a list of members 102-1-a that are members subscribing to any services and/or applications provided by the social networking service 100. …, then a complete list of members 102-1-a may include members 102-1, 102-2, 102-3, 102-4 and 102-5..”; and 
Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”; and 
Table 1, Para. [0028], lines (1-5): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130. …, a relationship score may comprise a probability value representing a probability of a relationship of the given social connection type.”; and 
Fig. 1, Para. [0035], lines (13-21): “The social monitor component 130 may receive the member attribute 104-1, interpret the member attribute 104-1 as explicitly defining a formal social connection of a type "Friend," and generate the relationship indicator 108-1 with a value and/or parameter indicating a social connection type of "Friend." For instance, the relationship indicator 108-1 representing an amount of common metadata may have a relationship score of 100% (or 1.0), thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend."; and 
Para. [0036], lines (14-18): “The social monitor component 130 may generate a relationship indicator 108-7 with a relationship score of 50% (or 0.5), thereby indicating a probability that the members 102-1, 102-2 have a social connection type of "Sport."”, 
the Examiner notes that a relationship score may comprise a probability value representing a probability of a relationship of the given social connection type.  For example, a relationship score of 100% (or 1.0), i.e. strong closeness, thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend.", which is that to having a strong closeness; furthermore, a relationship score of 50% (or 0.5), thereby indicating a probability that the members 102-1, 102-2 have a social connection type of "Sport”, which is that to a medium level of closeness and so on);
program instructions to match the determined closeness factor of the contact with an identifier having the same closeness factor stored in the database (YARIV Table 1, Fig. 1, Para. [0030], lines (11-18): “…, if the relationship indicator 108-1 comprises a relationship score indicating presence of a social connection type of "Friend" between members 102-1, 102-2, then the social analysis component 110 may use relationship indicators 108-2, 108-3 . . . 108-9 to identify other hierarchical social connection types between the members 102-1, 102-2, such as "Personal Friend" or "Business Friend," or non-hierarchical social connection types such as "Family" or "Neighbor." The social analysis component 110 may then output one or more social identifiers 120 representing a code or value for the different social connection types.”; and 
Fig. 1, Para. [0035], lines (13-21): “The social monitor component 130 may receive the member attribute 104-1, interpret the member attribute 104-1 as explicitly defining a formal social connection of a type "Friend," and generate the relationship indicator 108-1 with a value and/or parameter indicating a social connection type of "Friend." For instance, the relationship indicator 108-1 representing an amount of common metadata may have a relationship score of 100% (or 1.0), thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend."”, 
the Examiner notes that the relationship indicator users relationship scores to indicating presence of a social connection type between members to that of determining a closeness factor of the contact with an identifier having the same closeness factor); 
program instructions to transmit the matched identifier from the database to a computing device of the contact in communication over a network for display as an identifier of the user on the computing device, wherein the contact is one of a plurality of contacts forming a chat group which the user belongs to (YARIV Fig. 1-Fig. 3, Para. [0021]: “The social networking system 100 may include various members subscribing to various applications or services provided by the social network system 100. Some of the members may create formal social connections between each other to become related members, thereby forming an online social network for the related members. What precisely constitutes a formal social connection may depend on a particular set of definitions provided by a given social networking system. …, a formal social connection for the social networking system 100 may comprise a defined relationship between members giving some level of permission to access information authored by related members, such as binary content (e.g., messages, pictures, videos, and other multimedia information) published by related members. Such related members are sometimes referred to informally as "friends" or "buddies." In some cases, for example, the defined relationship may comprise a dyadic relationship. A dyadic relationship may refer to two or more members of a group having an ongoing relationship or interaction, such as friends in the social networking system 100.”; and
Para. [0030], lines (21-26): “The social analysis component 110 may then output one or more social identifiers 120 representing a code or value for the different social connection types.”; and 
Fig. 3, Para. [0059]: “…, the client system 310 may comprise the messaging application 312. The messaging application 312 may comprise any type of messaging application, such as a unified messaging (UM) application, an e-mail application, a voicemail application, an instant messaging (IM) application, a group IM application, …, and/or other types of communications and/or messaging programs, applications, ...”, 
the examiner notes that the various members subscribing to various applications, including a group IM application, provided by a given social networking system as illustrated in Fig. 1 – Fig. 3, and to one or more social identifiers 120 representing a code or value for the different social connection types, to that of transmit the matched identifier a computing device of the contact in communication over a network; furthermore, the reference discloses, e.g. Para. [0021], that the defined relationship may comprise a dyadic relationship, which is a relationship that may refer to two or more members of a group having an interaction, which is that to a chat group).  
program instructions to check the closeness factors of each contact of the chat group using a user's contact list and the closeness factors of each contact of the chat group (YARIV Para. [0015]: “The social identifiers may be generated using various attributes or properties associated with one or more members, such as explicitly defined metadata for members, communications between members, …”; and
Fig. 1-Fig. 3, Para. [0021]: “The social networking system 100 may include various members subscribing to various applications or services provided by the social network system 100. Some of the members may create formal social connections between each other to become related members, thereby forming an online social network for the related members. …, the defined relationship may comprise a dyadic relationship. A dyadic relationship may refer to two or more members of a group having an ongoing relationship or interaction, such as friends in the social networking system 100.”; and
Fig. 1,  Para. [0023], lines (12-20): “…, a member may search for other members within the social networking system 100 based on contact information from a contact application.  This type of search is based on a premise that if the member has contact information for another member subscribing to the social networking system 100, then the member has some form of relationship already established with the other member that can be used as a basis to establish a formal social connection as defined by the social networking system 100.”; and
Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”; and 
Table 1, Fig. 1, Para. [0028], lines (1-3): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130.”) [[,]]; and
program instructions to transmit the matched identifier from the database to each computing device of each contact of the chat group in communication over the network for display as an identifier of the user on the computing device of each contact of the chat group, wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory (YARIV Fig. 1-Fig. 3, Para. [0021]: “The social networking system 100 may include various members subscribing to various applications or services provided by the social network system 100. Some of the members may create formal social connections between each other to become related members, thereby forming an online social network for the related members. What precisely constitutes a formal social connection may depend on a particular set of definitions provided by a given social networking system. …, a formal social connection for the social networking system 100 may comprise a defined relationship between members giving some level of permission to access information authored by related members, such as binary content (e.g., messages, pictures, videos, and other multimedia information) published by related members. Such related members are sometimes referred to informally as "friends" or "buddies." In some cases, for example, the defined relationship may comprise a dyadic relationship. A dyadic relationship may refer to two or more members of a group having an ongoing relationship or interaction, such as friends in the social networking system 100.”; and
Fig. 1, Para. [0030]: “The social analysis component 110 may then output one or more social identifiers 120 representing a code or value for the different social connection types.”; and
Para. [0086]: “The drives and associated computer-readable media provide volatile and/or nonvolatile storage of data, data structures, computer-executable instructions, and so forth.”).

However, YARIV does not explicitly teach program instructions to receive the photos from an external photo library by an image recognition and tagging device; program instructions to classify the photos according to topics using the image recognition and tagging device.
But STEINER teaches program instructions to receive the photos from an external photo library by an image recognition and tagging device (STEINER Fig. 3, Para. [0035], lines (1-13): “FIG. 3 illustrates an automatic tagging process in accordance with certain embodiments of the invention. …, the image 301 is input into an image classifier 330 that scans for known objects (i.e. objects having been defined and/or catalogued in a database used by the image classifier) and identifies and extracts any known physical objects in the image.”; and 
Para. [0036], lines (1-15): “The image classifier uses a database of shapes and items (objects) to extract as much data as possible from the image. The image classifier can search and recognize a variety of objects, shapes, and/or features (e.g., color). … The metadata obtained from the image classifier process can be used as tags for the photo. The metadata may be written back into the photo or otherwise associated with the photo and stored (335).”; and 
Para. [0042], lines (1-4): “Multiple databases can be used by the automatic tag generating system. The databases used by the tag generating system can be local databases or databases associated with other systems”, 
the Examiner notes that the photo image recognizer and tagging system utilizes a database (local or external) to that of an external photo library and then classifies these objects and tags them based on a combination of metadata that is associated with these photos to that of including a classification closeness factor); 
program instructions to classify the photos according to topics using the image recognition and tagging device (STEINER Para. [0036], lines (1-15): “The image classifier uses a database of shapes and items (objects) to extract as much data as possible from the image. The image classifier can search and recognize a variety of objects, shapes, and/or features (e.g., color). … The metadata obtained from the image classifier process can be used as tags for the photo. The metadata may be written back into the photo or otherwise associated with the photo and stored (335).”; and
Para. [0037], lines (1-11): “From the extracted metadata and the metadata obtained from the image classifier process, additional tags can be automatically generated by utilizing a combination of the metadata…. The confidence value may be generated as part of the image recognition algorithm.”; and 
Para. [0046], lines (1-4): “Once the photo is tagged with the weather information from the weather database, a query for "find me pictures that were taken while it was snowing" would include photos having the automatically generated weather tag of "Snow."”; and 
Para. [0049], lines (5-17): “…, image recognition can be used to find as many objects as possible and automatically tag the photo appropriately. If a baseball bat, or a football, or a golf club, or a dog, is detected by the image recognition algorithm, tags with those terms can be automatically added as tags to the photo. In addition the objects could be automatically ranked by prominence. If the majority of the image is determined to be of a chair, but there is also recognized a small baseball sitting on a table (with a small portion of the table viewable in the image), the photo can be tagged "chair," "baseball," and "table." …, an extra tag can be included with an indicator that the main subject is (or is likely to be) a chair.”, 
the examiner notes that the reference classifies images with metadata and tags, examples illustrated in Para. [0046] and Para. [0049] are clear example how such image tagging allows that the system to determine a related topic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of YARIV (disclosing social contact management) to include the teachings of STEINER (disclosing image recognition tagging and classification of contacts) and arrive at a method to use image tagging in classifying social contacts.  One of ordinary skill in the art would have been motivated to make this combination because by finding a matching identifier for a recognized object, the photo is can be automatically tagged with one or more keywords associated with and corresponding to the recognized objects, thereby providing a seamless categorization of these photos that saves ample processing time, as recognized by (STEINER, Abstract, Para. [0001]-[0003]). In addition, the references of YARIV and STEINER teach features that are directed to analogous art and they are directed to the same field of endeavor of managing attributes of personal contacts in a social networking environment.

However, the combination of YARIV and STEINER do not explicitly teach program instructions to determine a group closeness factor for the chat group based on a combination of closeness factors of each contact making up the chat group and other factors including a topic of the group, a group name, and a chat content of the chat group.
	But JU teaches program instructions to determine a group closeness factor for the chat group based on a combination of closeness factors of each contact making up the chat group and other factors including a topic of the group, a group name, and a chat content of the chat group (JU Fig. 2, Para. [0029]: “…, a user's interactions with a group are identified in the action log 220 or in the group store 230 by associating a group identifier with information describing an interaction with the group.”; and
Fig. 2/Fig. 3, Para. [0038]: “The social networking system 140 stores information identifying various groups of users. As described above in conjunction with FIG. 3, a group includes a plurality of users of the social networking system 140 and is associated with a group identifier uniquely identifying the group. One or more identifiers are associated with a group identifier to identify users of social networking system included in the group corresponding to the group identifier. Other information may be associated with a group identifier, such as a name identifying a group corresponding to the group identifier, a description associated with the group, descriptive information associated with the group (e.g., a location), topics associated with the group, a user that created the group, or other suitable information. As described above in conjunction with FIG. 2, one or more content identifiers specifying content items are associated with a group identifier to identify content items associated with a group associated with the group identifier. A group may be generated by a user of the social networking system 140 identifying users associated with the group 140 or the social networking system 140 may generate one or more groups based on characteristics associated with users of the social networking system 140. Interactions associated with a group, such as interactions between various users and the group, are also stored by the social networking system 140 by associating the group identifier with a description of an interaction along with user identifiers of one or more users associated with the interaction.”, 
the examiner notes that the reference discloses a group identifier uniquely identifying a engaged in interaction, i.e. a chat, that is associated with this group identifier to that determining a group closeness factor for the chat group based on a combination of closeness factors of each contact making up the chat group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YARIV (disclosing social contact management) and  STEINER (disclosing image recognition tagging and classification of contacts) to include the teachings of JU (disclosing identifying groups for a social networking), and arrive at a method to determine a group identifier based on a social networking group topic, group name, and a chat content of the group.  One of ordinary skill in the art would have been motivated to make this combination because by determining a group identifier based on group topic, name and content in a social networking system, the user can select the most desirable group representing a likelihood of the user preference to interact with, thereby providing a better user experience, as recognized by (JU, Abstract, Para. [0004]-[0008]). In addition, the references of YARIV, STEINER and JU teach features that are directed to analogous art and they are directed to the same field of endeavor of managing attributes of personal contacts in a social networking environment.
Regarding claim 12 (Previously Presented), the combination of YARIV, STEINER and JU teach the limitations of claim 11.  Further, the combination of YARIV, STEINER and JU teach wherein: types of identifiers stored in the database further include logos and signatures (YARIV Fig. 2, Para. [0032], lines (1-12): “The social monitor component 130 may receive a list of member attributes 104-1-b for one or more members 102-1-a of the social networking system 100. A member attribute 104-1-b may comprise any information associated with a member 102-1-a that may be measured and accessed by the social networking system 100, or another device or system communicatively coupled to the social networking system 100. Examples for a member attribute 104-1-b may include without limitation member metadata (e.g., name, address, contact information, defined metadata tags, labels, etc.), ...”; and
Para. [0036], lines (1-11): “The social monitor component 130 may receive other types of common metadata via the member attribute 104-1. For instance, the members 102-1, 102-2 may define metadata such as personal information, favorite interests and/or activities, communication preferences, names of binary objects such as images and photographs and videos, contact information (e.g., name, address, phone number, email address, IM address, etc.), websites, web logs (blogs), books, music, sports, hobbies, schools, jobs, and any other types of metadata defined by a member for a social networking system.”, 
the examiner notes that a member attributes identifiers such as personal information including a name of a binary object, a tag or a label to that that of logos and/or signatures); and 
and the photos are tagged with information, including the closeness factors, by the image recognition and tagging device (STEINER Para. [0037], lines (1-12): “From the extracted metadata and the metadata obtained from the image classifier process, additional tags can be automatically generated by utilizing a combination of the metadata. For example, the image can undergo one or more passes for identification and extraction of a variety of recognized features. During the identification and extraction of the variety of recognized features, a confidence value representing a probability that the recognized feature was correctly identified can be provided as part of the tag associated with the photo. The confidence value may be generated as part of the image recognition algorithm.”).  

Regarding claim 13 (Currently Amended), the combination of YARIV, STEINER and JU teach the limitations of claim 11.  Further, YARIV teaches  wherein: each of the identifiers in the database has a corresponding closeness factor (YARIV Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”; and 
Fig. 1, Table 1, Para. [0028], lines (1-3): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130.”, 
the Examiner notes that Table 1 list different relationship indicators to each type of a relationship, for example, TABLE 1 lists Relationship Indicator 108-1 for a Friend, 108-2 Personal Friend, 108-3 Business Friend, 108-4 Family Friend, 108-5 Family, 108-6 Neighbors, etc. And each relationship indicator is associated with relationship score, i.e. closeness factor, that is different from a business friend, i.e. business contact).

  
Regarding claim 18 (Currently amended), Independent claim 18 recite similar limitations to independent claim 11, see rejection above.

Regarding claim 19 (Currently Amended), the combination of YARIV, STEINER and JU teach the limitations of claim 18.  Further, YARIV teaches wherein: the types of identifiers stored in the database include photos, [[;]] logos, [[;]] and signatures (YARIV Fig. 2, Para. [0032], lines (1-12): “The social monitor component 130 may receive a list of member attributes 104-1-b for one or more members 102-1-a of the social networking system 100. A member attribute 104-1-b may comprise any information associated with a member 102-1-a that may be measured and accessed by the social networking system 100, or another device or system communicatively coupled to the social networking system 100. Examples for a member attribute 104-1-b may include without limitation member metadata (e.g., name, address, contact information, defined metadata tags, labels, etc.), ...”; and
Para. [0036], lines (1-11): “The social monitor component 130 may receive other types of common metadata via the member attribute 104-1. For instance, the members 102-1, 102-2 may define metadata such as personal information, favorite interests and/or activities, communication preferences, names of binary objects such as images and photographs and videos, contact information (e.g., name, address, phone number, email address, IM address, etc.), websites, web logs (blogs), books, music, sports, hobbies, schools, jobs, and any other types of metadata defined by a member for a social networking system.”, 
the examiner notes that a member attributes identifiers such as personal information including a name of a binary object, a tag or a label to that that of logos and/or signatures); and
each of the identifiers in the database has a corresponding closeness factor (YARIV Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”; and 
Fig. 1, Table 1, Para. [0028], lines (1-3): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130.”, 
the Examiner notes that Table 1 list different relationship indicators to each type of a relationship, for example, TABLE 1 lists Relationship Indicator 108-1 for a Friend, 108-2 Personal Friend, 108-3 Business Friend, 108-4 Family Friend, 108-5 Family, 108-6 Neighbors, etc. And each relationship indicator is associated with relationship score, i.e. closeness factor, that is different from a business friend, i.e. business contact).

 
Regarding claim 21 (Previously Presented), the combination of YARIV, STEINER and JU teach the limitations of claim 11.  Further, YARIV teaches wherein the contact is on a user's contact list (YARIV Fig. 1,  Para. [0023], lines (12-20): “…, a member may search for other members within the social networking system 100 based on contact information from a contact application.  This type of search is based on a premise that if the member has contact information for another member subscribing to the social networking system 100, then the member has some form of relationship already established with the other member that can be used as a basis to establish a formal social connection as defined by the social networking system 100.”, 
the examiner notes that a member contacts application is that to a member’s contact list).  

Regarding claim 22 (Previously Presented), the combination of YARIV, STEINER and JU teach the limitations of claim 21.  Further, YARIV teaches comprising program instructions to determine an absent contact from the user's contact list (YARIV Fig. 1, Para. [0025], lines (8-14): “…, the members 102-1-a may comprise a data subset of members from the overall data set of members of the social networking service 100. A data subset may be generated using any type of filtering criteria, such as all members within a geographic location for a base member, for example. In some cases, the members 102-1-a may have formal social connections already defined between certain members. For instance, a member 102-1 may manually designate a member 102-2 as a social connection type of "Friend." In other cases, the members 102-1-a may not have any social connections defined between members.”, 
the examiner notes that when members have no social connections defined between them, i.e. not present in a member contact application list, to that of a contact missing from a user’s contact list).  

Regarding claim 23 (Previously presented), the combination of YARIV and STEINER and JU teach the limitations of claim 22.  Further, YARIV teaches comprising program instructions to tag the absent contact with a weak closeness factor (YARIV Fig. 1, Para. [0026], lines (1-8): “The social analysis component 110 may determine whether the members 102-1-a have a previously established social connection based on multiple relationship indicators 108-1-c. The social analysis component 110 may receive relationship indicators 108-1-c from a social monitor component 130. …, the relationship indicators 108-1-c may each represent a relationship score for a different social connection type.”; and 
Fig. 1, Para. [0028], lines (1-3): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130.”; and
Fig. 1, Para. [0034], lines (1-24): “The social monitor component 130 may analyze the member attributes 104-1-b, and generate one or more relationship indicators 108-1-c from a set of member attribute 104-1-b associated with each of the members 102-1-a. Each of the relationship indicators 108-1-c may represent a relationship score. …, a relationship score may comprise a probability value calculated by the social monitor component 130. For instance, each relationship indicator 108-1-c for a given social connection between a set of members 102-1-a may be assigned a relationship score between 0-100% (or 0.0-1.0).”… The social monitor component 130 may output the various relationship indicators 108-1-c to the social analysis component 110. The social analysis component 110 may receive the relationship indicators 108-1-c, and use the relationship scores of the relationship indicators 108-1-c to determine an appropriate social identifier 120 for the members 102-1-a.”, 
the examiner notes that the system assigns, i.e. tag, a relationship from Zero to 100, to that of a tagging an absent contact with a weak closeness factor).  

Regarding claim 24 (Previously presented), the combination of YARIV and STEINER and JU teach the limitations of claim 23.  Further, STEINER teaches wherein the classified photos are classified according to images (STEINER Para. [0028], lines (1-4): “…, an image recognition algorithm, once the one or more objects (and their associated properties) are found/detected in the image, the one or more objects can each be located in the image and then classified.”).  

Regarding claim 25 (Previously presented), the combination of YARIV and STEINER and JU teach the limitations of claim 24.  Further, STEINER teaches comprising program instructions to assign tags to the classified photos (STEINER Fig. 3, Para. [0035], lines (1-13): “FIG. 3 illustrates an automatic tagging process in accordance with certain embodiments of the invention. …, the image 301 is input into an image classifier 330 that scans for known objects (i.e. objects having been defined and/or catalogued in a database used by the image classifier) and identifies and extracts any known physical objects in the image.”; and 
Para. [0036], lines (1-15): “The image classifier uses a database of shapes and items (objects) to extract as much data as possible from the image. The image classifier can search and recognize a variety of objects, shapes, and/or features (e.g., color). … The metadata obtained from the image classifier process can be used as tags for the photo. The metadata may be written back into the photo or otherwise associated with the photo and stored (335).”).  

Regarding claim 26 (Previously presented), the combination of YARIV and STEINER and JU teach the limitations of claim 25.  Further, STEINER teaches wherein the tags are name-related and subject-related (STEINER Para. [0031], lines (19-22): “Once an object is identified from the image, the extracted metadata 211 can be used to obtain a name or label for the identified object by querying a database (e.g., "Identification DB") 222.”; and 
Para. [0036], lines (1-15): “The image classifier uses a database of shapes and items (objects) to extract as much data as possible from the image. The image classifier can search and recognize a variety of objects, shapes, and/or features (e.g., color). … The metadata obtained from the image classifier process can be used as tags for the photo. The metadata may be written back into the photo or otherwise associated with the photo and stored (335).”; and
Para. [0037], lines (1-11): “From the extracted metadata and the metadata obtained from the image classifier process, additional tags can be automatically generated by utilizing a combination of the metadata…. The confidence value may be generated as part of the image recognition algorithm.”; and 
Para. [0046], lines (1-4): “Once the photo is tagged with the weather information from the weather database, a query for "find me pictures that were taken while it was snowing" would include photos having the automatically generated weather tag of "Snow."”; and 
Para. [0049], lines (5-17): “…, image recognition can be used to find as many objects as possible and automatically tag the photo appropriately. If a baseball bat, or a football, or a golf club, or a dog, is detected by the image recognition algorithm, tags with those terms can be automatically added as tags to the photo. In addition the objects could be automatically ranked by prominence. If the majority of the image is determined to be of a chair, but there is also recognized a small baseball sitting on a table (with a small portion of the table viewable in the image), the photo can be tagged "chair," "baseball," and "table." …, an extra tag can be included with an indicator that the main subject is (or is likely to be) a chair.”, 
the examiner notes that the reference classifies images with metadata and tags, examples illustrated in Para. [0046] and Para. [0049] are clear example how such image tagging allows that the system to determine a related topic).  

Regarding claim 31 (New), YARIV teaches a system comprising: a processor, a computer readable memory, and a computer readable storage medium located in a computer (YARIV Para. [0005], lines (1-3): “…, an apparatus such as a computing device may comprise a processor communicatively coupled to a memory”; and Para. [0086]: “The drives and associated computer-readable media provide volatile and/or nonvolatile storage of data, data structures, computer-executable instructions, and so forth.”); 
program instructions to store a plurality of identifiers of a user in a database, wherein each of the identifiers has a different closeness factor of the user than other identifiers of a same type stored in the database, wherein the plurality of identifiers include photos (YARIV Para. [0005], lines (1-12): “…, an apparatus such as a computing device may comprise a processor communicatively coupled to a memory. The memory may be arranged to store a social analysis component that when executed by the processor is operative to receive a list of members in a social network, receive at least one relationship indicator derived from multiple member attributes of a member, and generate a social identifier based on the relationship indicator, the social identifier representing a social connection type for a social connection or potential social connection between two or more members of the list of members in the social network.”; and 
Para. [0015], lines (9-17): “The social identifiers may be generated using various attributes or properties associated with one or more members, such as explicitly defined metadata for members, communications between members, interests, activities, behavior patterns, locations, other social connections, types of social connections, subscriptions to SNS, multimedia information for members (e.g., an image, photograph or video), and any other member attributes ...”; and 
Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”; and 
Table 1, Fig. 1, Para. [0028], lines (1-3): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130.”, 
the Examiner notes that TABLE 1 lists different relationship indicators to each type of a relationship, for example, TABLE 1 lists Relationship Indicator 108-1 for a Friend, 108-2 Personal Friend, 108-3 Business Friend, 108-4 Family Friend, 108-5 Family, 108-6 Neighbors, etc. And each relationship indicator is associated with relationship score, i.e. closeness factor, that is different for each relationship which is that to having a different closeness factor of a user/member than other identifiers of a same type of a relationship.  Further, the reference discloses that the member’s social identifiers attributes or properties can includes members image or photograph); 
program instructions to receive by the user computer device a contact list of each member of a chat group joined by the user of the computer device (YARIV Para. [0015]: “The social identifiers may be generated using various attributes or properties associated with one or more members, such as explicitly defined metadata for members, communications between members, …”; and
Fig. 1-Fig. 3, Para. [0021]: “The social networking system 100 may include various members subscribing to various applications or services provided by the social network system 100. Some of the members may create formal social connections between each other to become related members, thereby forming an online social network for the related members. …, the defined relationship may comprise a dyadic relationship. A dyadic relationship may refer to two or more members of a group having an ongoing relationship or interaction, such as friends in the social networking system 100.”; and
Fig. 1,  Para. [0023], lines (12-20): “…, a member may search for other members within the social networking system 100 based on contact information from a contact application.  This type of search is based on a premise that if the member has contact information for another member subscribing to the social networking system 100, then the member has some form of relationship already established with the other member that can be used as a basis to establish a formal social connection as defined by the social networking system 100.”; and
Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”; and 
Table 1, Fig. 1, Para. [0028], lines (1-3): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130.”); 
program instructions to match the determined group closeness factor of the chat group with an identifier having the same closeness factor stored in the database (YARIV Table 1, Fig. 1, Para. [0030], lines (11-18): “…, if the relationship indicator 108-1 comprises a relationship score indicating presence of a social connection type of "Friend" between members 102-1, 102-2, then the social analysis component 110 may use relationship indicators 108-2, 108-3 . . . 108-9 to identify other hierarchical social connection types between the members 102-1, 102-2, such as "Personal Friend" or "Business Friend," or non-hierarchical social connection types such as "Family" or "Neighbor." The social analysis component 110 may then output one or more social identifiers 120 representing a code or value for the different social connection types.”; and 
Fig. 1, Para. [0035], lines (13-21): “The social monitor component 130 may receive the member attribute 104-1, interpret the member attribute 104-1 as explicitly defining a formal social connection of a type "Friend," and generate the relationship indicator 108-1 with a value and/or parameter indicating a social connection type of "Friend." For instance, the relationship indicator 108-1 representing an amount of common metadata may have a relationship score of 100% (or 1.0), thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend."”, 
the Examiner notes that the relationship indicator users relationship scores to indicating presence of a social connection type between members to that of determining a closeness factor of the contact with an identifier having the same closeness factor); 
program instruction to store the matched identifier for the chat group in the database (the examiner notes that YARIV discloses in Paras [0045]-[0048] and as illustrated and stored in Table 2, multiple relationship indicators that are associated with multiple social identifiers); 
program instructions to transmit the matched identifier from the database to a computing device of each of the members of the chat group in communication over a network for display as an identifier of the user on the computing device of each of the members of the chat group (YARIV Fig. 1-Fig. 3, Para. [0021]: “The social networking system 100 may include various members subscribing to various applications or services provided by the social network system 100. Some of the members may create formal social connections between each other to become related members, thereby forming an online social network for the related members. What precisely constitutes a formal social connection may depend on a particular set of definitions provided by a given social networking system. …, a formal social connection for the social networking system 100 may comprise a defined relationship between members giving some level of permission to access information authored by related members, such as binary content (e.g., messages, pictures, videos, and other multimedia information) published by related members. Such related members are sometimes referred to informally as "friends" or "buddies." In some cases, for example, the defined relationship may comprise a dyadic relationship. A dyadic relationship may refer to two or more members of a group having an ongoing relationship or interaction, such as friends in the social networking system 100.”; and
Para. [0030], lines (21-26): “The social analysis component 110 may then output one or more social identifiers 120 representing a code or value for the different social connection types.”; and 
Fig. 3, Para. [0059]: “…, the client system 310 may comprise the messaging application 312. The messaging application 312 may comprise any type of messaging application, such as a unified messaging (UM) application, an e-mail application, a voicemail application, an instant messaging (IM) application, a group IM application, …, and/or other types of communications and/or messaging programs, applications, ...”, 
the examiner notes that the various members subscribing to various applications, including a group IM application, provided by a given social networking system as illustrated in Fig. 1 – Fig. 3, and to one or more social identifiers 120 representing a code or value for the different social connection types, to that of transmit the matched identifier a computing device of the contact in communication over a network; furthermore, the reference discloses, e.g. Para. [0021], that the defined relationship may comprise a dyadic relationship, which is a relationship that may refer to two or more members of a group having an interaction, which is that to a chat group); 
program instructions to receive by the user computer device an indication of a change of membership in the contact list of the chat group (YARIV Fig. 1, Para. [0023]: “…, the social networking system 100 may comprise the social analysis component 110. The social analysis component 110 may be generally arranged to analyze online social networks comprising members of the social networking system 100. The social networking system 100 may comprise members subscribing to services and/or applications provided by the social networking system 100. One purpose of the social networking system 100 is to establish a social network with other members within the social networking system 100. Typically a social network is constructed by searching for other members having a common interest or activity. For instance, a member may search for other members within the social networking system 100 based on contact information from a contact application. This type of search is based on a premise that if the member has contact information for another member subscribing to the social networking system 100, then the member has some form of relationship already established with the other member that can be used as a basis to establish a formal social connection as defined by the social networking system 100. The member may then decide whether to add the other member as a formal social connection in the social networking system 100, thereby making the other member a related member.”; and 
Para. [0026]: “The social analysis component 110 may determine whether the members 102-1-a have a previously established social connection based on multiple relationship indicators 108-1-c. The social analysis component 110 may receive relationship indicators 108-1-c from a social monitor component 130. In one embodiment, the relationship indicators 108-1-c may each represent a relationship score for a different social connection type. The social networking system 100 may implement a managed taxonomy or set of vocabulary terms representing different categories or types of relationships for its members 102-1-a. In one embodiment, for example, the managed taxonomy may comprise a hierarchical set of managed vocabulary terms. A particular managed taxonomy, however, may vary according to a given implementation of the social networking system 100.”, 
the examiner notes that when the member, user, decided to add other member to the social connection and weather these members had a previous connection or not, to that of an indication of  a change in the social connection membership); 
program instructions to dynamically adjust the group closeness factors based on the change of membership in the contact list of the chat group by redetermining the group closeness factor of the chat group to the user, the closeness factor determined by the combination of the closeness factor for each member of the chat group and other factors including the topic of the chat group, the chat group name, and the chat content of the chat group (YARIV Fig. 1, Table 2, Para. [0045]: “As shown in Table 2, the relationship indicator 108-1 is for a social connection type of "Friend," and the defined threshold value for a relationship score to indicate the social connection type of "Friend" is 60%. In the previous example, if the relationship indicator 108-1 has a relationship score of 70%, which is greater than the defined threshold value of 60% for the relationship indicator 108-1, the social analysis component 110 may output a social identifier 120 with a value of "001" representing the social connection type of "Friend."; and 
Para. [0046]: “The defined threshold values and social identifier 120 values as shown in Table 2 may be set at any values as desired for a given implementation. …, the defined threshold values may be set based on negative consequences in cases of incorrect identification of a social connection type. For instance, a user may not have a strong emotional response if a member is erroneously assigned a social connection type of "Business Friend," and therefore a lower defined threshold value may be set for the relationship indicator 108-3. However, a user may have an extremely strong emotional response if a member is erroneously assigned a social connection type of "Family," and therefore a higher defined threshold value may be set for the relationship indicator 108-5.”; and
Para. [0047]: “The social analysis component 110 may also generate additional social identifiers 120 identifying other social connection types between the members 102-1-a. For instance, assume the social analysis component 110 receives the relationship indicator 108-2 with a 75% relationship score. As previously described, the relationship indicator 108-2 may be for a social connection type of "Personal Friend." Since the relationship indicator 108-2 has a relationship score of 75%, which is greater than the defined threshold value of 70% for the relationship indicator 108-2, the social analysis component 110 may output a social identifier 120 with a value of "002" representing the social connection type of "Personal Friend." In this case, the social analysis component 110 may output two social identifiers 120 for the social connection between the members 102-1, 102-2, the first social identifier 120 having a value of "001" indicating a social connection type of "Friend," and a second social identifier 120 having a value of "002" indicating a social connection type of "Personal Friend." Since the social connection type of "Personal Friend" is a child social connection type of the parent social connection type "Friend" in a hierarchical relationship, a single social identifier 120 with a value of "002" may be output in lieu of the social identifier 120 with a value of "001" as desired for a given implementation.”; and
Para. [0048] I: “In addition to using a single relationship indicator 108-1-c to generate a social identifier 120, the social analysis component 110 may use a combination of multiple relationship indicators 108-1-c to generate a social identifier 120. In one embodiment, the social analysis component 110 may use multiple relationship indicators 108-1-c for members 102-1, 102-2 to increase confidence in selection of an accurate social identifier 120. For instance, assume the relationship indicator 108-1 for a social connection type of "Friend" has a relationship score of 50%, which is below the defined threshold value of 60% associated with the relationship indicator 108-1. Further assume the relationship indicator 108-6 for the social connection type "Neighbors" has a relationship score of 80%, which is below the defined threshold value of 90% associated with the relationship indicator 108-6. Although each of the relationship scores for the relationship indicators 108-1, 108-6 alone are insufficient to generate a social identifier 120 of "Friend" or "Neighbors," the social analysis component may implement fuzzy logic to evaluate that each of the relationship scores are near the respective defined threshold values, and that "Neighbors" are typically a "Friend," and therefore the combination of the relationship indicator 108-1, 108-2 provides an increased probability that the members 102-1, 102-2 actually have a social connection type of "Friend." The social analysis component 110 may then output a social identifier 120 with a value "001" representing a social connection type of "Friend."”, 
the examiner notes that the reference discloses in Paras. [0045]-[0048] a mechanism to determine Relationship Social Connection based on a Threshold Social Identifier Indicator to that of dynamically adjust social connection of members, i.e.  group, closeness factor) ; 
program instructions to match the redetermined group closeness factor of the chat group with another identifier having the same closeness factor stored in the database (the examiner notes that YARIV discloses in Paras [0045]-[0048] and as illustrated and stored in Table 2, multiple relationship indicators that are associated with multiple social identifiers); 
program instruction to store the another identifier for the chat group in the database (the examiner notes that YARIV discloses in Paras [0045]-[0048] and as illustrated and stored in Table 2, multiple relationship indicators that are associated with multiple social identifiers); and 
program instructions to transmit the another identifier from the database to the computing device of each of the members of the chat group in communication over a network for display as a replacement identifier of the user on the computing device of each of the members of the chat group (YARIV Fig. 1-Fig. 3, Para. [0021]: “The social networking system 100 may include various members subscribing to various applications or services provided by the social network system 100. Some of the members may create formal social connections between each other to become related members, thereby forming an online social network for the related members. What precisely constitutes a formal social connection may depend on a particular set of definitions provided by a given social networking system. …, a formal social connection for the social networking system 100 may comprise a defined relationship between members giving some level of permission to access information authored by related members, such as binary content (e.g., messages, pictures, videos, and other multimedia information) published by related members. Such related members are sometimes referred to informally as "friends" or "buddies." In some cases, for example, the defined relationship may comprise a dyadic relationship. A dyadic relationship may refer to two or more members of a group having an ongoing relationship or interaction, such as friends in the social networking system 100.”; and
Para. [0030], lines (21-26): “The social analysis component 110 may then output one or more social identifiers 120 representing a code or value for the different social connection types.”; and 
Fig. 3, Para. [0059]: “…, the client system 310 may comprise the messaging application 312. The messaging application 312 may comprise any type of messaging application, such as a unified messaging (UM) application, an e-mail application, a voicemail application, an instant messaging (IM) application, a group IM application, …, and/or other types of communications and/or messaging programs, applications, ...”, 
the examiner notes that the various members subscribing to various applications, including a group IM application, provided by a given social networking system as illustrated in Fig. 1 – Fig. 3, and to one or more social identifiers 120 representing a code or value for the different social connection types, to that of transmit the matched identifier a computing device of the contact in communication over a network; furthermore, the reference discloses, e.g. Para. [0021], that the defined relationship may comprise a dyadic relationship, which is a relationship that may refer to two or more members of a group having an interaction, which is that to a chat group).

However, YARIV does not explicitly teach program instructions to receive the photos from an external photo library by an image recognition and tagging device; program instructions to classify the photos according to topics using the image recognition and tagging device.
But STEINER teaches program instructions to receive the photos from an external photo library by an image recognition and tagging device (STEINER Fig. 3, Para. [0035], lines (1-13): “FIG. 3 illustrates an automatic tagging process in accordance with certain embodiments of the invention. …, the image 301 is input into an image classifier 330 that scans for known objects (i.e. objects having been defined and/or catalogued in a database used by the image classifier) and identifies and extracts any known physical objects in the image.”; and 
Para. [0036], lines (1-15): “The image classifier uses a database of shapes and items (objects) to extract as much data as possible from the image. The image classifier can search and recognize a variety of objects, shapes, and/or features (e.g., color). … The metadata obtained from the image classifier process can be used as tags for the photo. The metadata may be written back into the photo or otherwise associated with the photo and stored (335).”; and 
Para. [0042], lines (1-4): “Multiple databases can be used by the automatic tag generating system. The databases used by the tag generating system can be local databases or databases associated with other systems”, 
the Examiner notes that the photo image recognizer and tagging system utilizes a database (local or external) to that of an external photo library and then classifies these objects and tags them based on a combination of metadata that is associated with these photos to that of including a classification closeness factor); 
program instructions to classify the photos according to topics using the image recognition and tagging device (STEINER Para. [0036], lines (1-15): “The image classifier uses a database of shapes and items (objects) to extract as much data as possible from the image. The image classifier can search and recognize a variety of objects, shapes, and/or features (e.g., color). … The metadata obtained from the image classifier process can be used as tags for the photo. The metadata may be written back into the photo or otherwise associated with the photo and stored (335).”; and
Para. [0037], lines (1-11): “From the extracted metadata and the metadata obtained from the image classifier process, additional tags can be automatically generated by utilizing a combination of the metadata…. The confidence value may be generated as part of the image recognition algorithm.”; and 
Para. [0046], lines (1-4): “Once the photo is tagged with the weather information from the weather database, a query for "find me pictures that were taken while it was snowing" would include photos having the automatically generated weather tag of "Snow."”; and 
Para. [0049], lines (5-17): “…, image recognition can be used to find as many objects as possible and automatically tag the photo appropriately. If a baseball bat, or a football, or a golf club, or a dog, is detected by the image recognition algorithm, tags with those terms can be automatically added as tags to the photo. In addition the objects could be automatically ranked by prominence. If the majority of the image is determined to be of a chair, but there is also recognized a small baseball sitting on a table (with a small portion of the table viewable in the image), the photo can be tagged "chair," "baseball," and "table." …, an extra tag can be included with an indicator that the main subject is (or is likely to be) a chair.”, 
the examiner notes that the reference classifies images with metadata and tags, examples illustrated in Para. [0046] and Para. [0049] are clear example how such image tagging allows that the system to determine a related topic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of YARIV (disclosing social contact management) to include the teachings of STEINER (disclosing image recognition tagging and classification of contacts) and arrive at a method to use image tagging in classifying social contacts.  One of ordinary skill in the art would have been motivated to make this combination because by finding a matching identifier for a recognized object, the photo is can be automatically tagged with one or more keywords associated with and corresponding to the recognized objects, thereby providing a seamless categorization of these photos that saves ample processing time, as recognized by (STEINER, Abstract, Para. [0001]-[0003]). In addition, the references of YARIV and STEINER teach features that are directed to analogous art and they are directed to the same field of endeavor of managing attributes of personal contacts in a social networking environment.

Although YARIV teaches the closeness factor indicative of a level of personal closeness of a relationship between the user and a member of the chat group, the level including a strong level of closeness, a medium strong level of closeness, a medium level of closeness, and a weak level of closeness (YARIV Fig. 1, Para. [0024], lines (1-9): “The social analysis component 110 may be arranged to receive a list of members 102-1-a that are members subscribing to any services and/or applications provided by the social networking service 100. …, then a complete list of members 102-1-a may include members 102-1, 102-2, 102-3, 102-4 and 102-5..”; and Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”; and 
Table 1, Para. [0028], lines (1-5): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130. …, a relationship score may comprise a probability value representing a probability of a relationship of the given social connection type.”; and 
Fig. 1, Para. [0035]:  “The social monitor component 130 may receive the member attribute 104-1, interpret the member attribute 104-1 as explicitly defining a formal social connection of a type "Friend," and generate the relationship indicator 108-1 with a value and/or parameter indicating a social connection type of "Friend." …”; and Para. [0036], lines (14-18): “The social monitor component 130 may generate a relationship indicator 108-7 with a relationship score of 50% (or 0.5), thereby indicating a probability that the members 102-1, 102-2 have a social connection type of "Sport."”),
However, the combination of YARIV and STEINER do not explicitly teach program instructions to determine a group closeness factor of the chat group to the user, the closeness factor determined by a combination of the closeness factor for each member of the chat group and other factors including a topic of the chat group, a chat group name, and a chat content of the chat group.
But, JU teaches program instructions to determine a group closeness factor of the chat group to the user, the closeness factor determined by a combination of the closeness factor for each member of the chat group and other factors including a topic of the chat group, a chat group name, and a chat content of the chat group (JU Fig. 2, Para. [0029]: “…, a user's interactions with a group are identified in the action log 220 or in the group store 230 by associating a group identifier with information describing an interaction with the group.”; and
Fig. 2/Fig. 3, Para. [0038]: “The social networking system 140 stores information identifying various groups of users. As described above in conjunction with FIG. 3, a group includes a plurality of users of the social networking system 140 and is associated with a group identifier uniquely identifying the group. One or more identifiers are associated with a group identifier to identify users of social networking system included in the group corresponding to the group identifier. Other information may be associated with a group identifier, such as a name identifying a group corresponding to the group identifier, a description associated with the group, descriptive information associated with the group (e.g., a location), topics associated with the group, a user that created the group, or other suitable information. As described above in conjunction with FIG. 2, one or more content identifiers specifying content items are associated with a group identifier to identify content items associated with a group associated with the group identifier. A group may be generated by a user of the social networking system 140 identifying users associated with the group 140 or the social networking system 140 may generate one or more groups based on characteristics associated with users of the social networking system 140. Interactions associated with a group, such as interactions between various users and the group, are also stored by the social networking system 140 by associating the group identifier with a description of an interaction along with user identifiers of one or more users associated with the interaction.”, 
the examiner notes that the reference discloses a group identifier uniquely identifying a engaged in interaction, i.e. a chat, that is associated with this group identifier to that determining a group closeness factor for the chat group based on a combination of closeness factors of each contact making up the chat group); 

Regarding claim 32 (New), the combination of YARIV, STEINER and JU teach the limitations of claim 31.  Further, JU teaches comprising: program instructions to receive by the user computer device an indication of a change of the topic the chat group (JU Fig. 2/Fig. 3, Para. [0038]: “The social networking system 140 stores information identifying various groups of users. As described above in conjunction with FIG. 3, a group includes a plurality of users of the social networking system 140 and is associated with a group identifier uniquely identifying the group. One or more identifiers are associated with a group identifier to identify users of social networking system included in the group corresponding to the group identifier. Other information may be associated with a group identifier, such as a name identifying a group corresponding to the group identifier, a description associated with the group, descriptive information associated with the group (e.g., a location), topics associated with the group, …); and 
program instructions to dynamically adjust the group closeness factors based on the change of the topic of the chat group by redetermining the group closeness factor of the chat group to the user, the closeness factor determined by the combination of the closeness factor for each member of the chat group and other factors including the topic of the chat group, the chat group name, and the chat content of the chat group (JU Fig. 2, Para. [0029]: “…, a user's interactions with a group are identified in the action log 220 or in the group store 230 by associating a group identifier with information describing an interaction with the group.”; and
Fig. 2/Fig. 3, Para. [0038]: “The social networking system 140 stores information identifying various groups of users. As described above in conjunction with FIG. 3, a group includes a plurality of users of the social networking system 140 and is associated with a group identifier uniquely identifying the group. One or more identifiers are associated with a group identifier to identify users of social networking system included in the group corresponding to the group identifier. Other information may be associated with a group identifier, such as a name identifying a group corresponding to the group identifier, a description associated with the group, descriptive information associated with the group (e.g., a location), topics associated with the group, a user that created the group, or other suitable information. As described above in conjunction with FIG. 2, one or more content identifiers specifying content items are associated with a group identifier to identify content items associated with a group associated with the group identifier. A group may be generated by a user of the social networking system 140 identifying users associated with the group 140 or the social networking system 140 may generate one or more groups based on characteristics associated with users of the social networking system 140. Interactions associated with a group, such as interactions between various users and the group, are also stored by the social networking system 140 by associating the group identifier with a description of an interaction along with user identifiers of one or more users associated with the interaction.”, 
the examiner notes that the reference discloses a group identifier uniquely identifying a engaged in interaction, i.e. a chat, that is associated with this group identifier to that determining a group closeness factor for the chat group based on a combination of closeness factors of each contact making up the chat group).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2011/0314017 A1) issued to Yariv et al. (hereinafter as “YARIV”), in view of US Patent Application Publication (US 2013/0129142 A1) issued to Miranda-Steiner (hereinafter as “STEINER”), in view of US Patent Application Publication (US 2016/0134692 A1) issued to Ju et al. (hereinafter as “JU”), and in view of US Patent Application Publication (US 2009/0125521 A1) issued to Petty et al. (hereinafter as “PETTY”).
Regarding claim 14 (Original), the combination of YARIV and STEINER and JU teach the limitations of claim 11.  Further, YARIV teaches  wherein the closeness factor is based on at least one selected from a group consisting of: a category which the contact belongs to (YARIV Para. [0015], lines (9-11): “The social identifiers may be generated using various attributes or properties associated with one or more members, ...”; and Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”); 
However, the combination of YARIV and STEINER and JU do not explicitly teach a contact privacy setting assigned by the user to the contact.
But PETTY teaches a contact privacy setting assigned by the user to the contact (PETTY Para. [0011], lines (1-7): “…, providing access to the first content subset to another user having the first type relationship with the user at the second anonymity level, when in accordance with specification by the user. The privacy setting of the public status, the privacy settings of the peer status, and the privacy settings of the private status are usually individually adjustable by the user.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YARIV (disclosing social contact management) and  STEINER (disclosing image recognition tagging and classification of contacts), JU (disclosing identifying groups for a social networking), to include the teachings of PETTY (disclosing multiple-identities attributes of a user in a social networking environment) and arrive at a method to associate privacy settings for members of a social networking environment.  One of ordinary skill in the art would have been motivated to make this combination because by enabling a user to manage the anonymity levels of his/her identity, thereby providing a high level of protection of user sensitive information when communicating with peers in a social networking environment, as recognized by (PETTY, Para. [0009]-[0013]). In addition, the references of YARIV, STEINER, JU and PETTY  teach features that are directed to analogous art and they are directed to the same field of endeavor of managing attributes of personal contacts in a social networking environment.

Regarding claim 15 (Original), the combination of YARIV, STEINER, JU and PETTY teach the limitations of claim 14.  Further, YARIV teaches  wherein different closeness factors are assigned to family members and personal friends than to business contacts (YARIV Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”; and 
Fig. 1, Table 1, Para. [0028], lines (1-3): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130.”, 
the Examiner notes that TABLE 1 lists different relationship indicators to each type of a relationship, for example, TABLE 1 lists Relationship Indicator 108-1 for a Friend, 108-2 Personal Friend, 108-3 Business Friend, 108-4 Family Friend, 108-5 Family, 108-6 Neighbors, etc. And each relationship indicator is associated with relationship score, i.e. closeness factor, that is different from a business friend, i.e. business contact).  

Regarding claim 16 (Original), the combination of YARIV, STEINER, JU and PETTY teach the limitations of claim 14.  Further, YARIV teaches comprising program instructions to re-determine the closeness factor of the contact when the contact category or privacy setting is changed (YARIV Fig. 1, Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”; and 
Table 1, Fig. 1, Para. [0028], lines (1-3): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130.”; and 
Table 2, Para. [0045], lines (1-10): “As shown in Table 2, the relationship indicator 108-1 is for a social connection type of "Friend," and the defined threshold value for a relationship score to indicate the social connection type of "Friend" is 60%. …, if the relationship indicator 108-1 has a relationship score of 70%, which is greater than the defined threshold value of 60% for the relationship indicator 108-1, the social analysis component 110 may output a social identifier 120 with a value of "001" representing the social connection type of "Friend."”; and 
Para. [0046], lines (1-14): “The defined threshold values and social identifier 120 values as shown in Table 2 may be set at any values as desired for a given implementation. …, the defined threshold values may be set based on negative consequences in cases of incorrect identification of a social connection type. For instance, a user may not have a strong emotional response if a member is erroneously assigned a social connection type of "Business Friend," and therefore a lower defined threshold value may be set for the relationship indicator 108-3. However, a user may have an extremely strong emotional response if a member is erroneously assigned a social connection type of "Family," and therefore a higher defined threshold value may be set for the relationship indicator 108-5.”, 
the Examiner notes that Table 2 list different relationship indicators associated with a relationship threshold value, for which when a member/contact to a user is erroneously assigned a social connection type of "Business Friend” however this member has an extremely strong emotional response to the user, then this member can be assigned a relationship indicator of family for a which a different closeness factor is then assigned, to that of when re-determine the closeness factor of the contact when the contact category is changed).

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2011/0314017 A1) issued to Yariv et al. (hereinafter as “YARIV”), in view of US Patent Application Publication (US 2013/0129142 A1) issued to Miranda-Steiner (hereinafter as “STEINER”), in view of US Patent Application Publication (US 2016/0134692 A1) issued to Ju et al. (hereinafter as “JU”), and in view of US Patent Application Publication (US 2015/0039989 A1) issued to Dhanawat et al. (hereinafter as “DHANAWAT”).

Regarding claim 27 (Previously Presented), the combination of YARIV and STEINER and JU teach the limitations of claim 26.  However, the combination of YARIV and STEINER and JU teach do not explicitly teach further comprising program instructions to store a profile of the user, wherein: the profile of the user includes a column containing a Field 1 storing a nickname identifier, a Field 2 storing a logo identifier, and a Field 3 storing a location, and  the profile of the user further includes an additional column storing closeness factors of the nickname identifier, the logo identifier, and the location identifier, and  the additional columns are adjacent to the column.
But DHANAWAT teaches program instructions to store a profile of the user (DHANAWAT Fig. 6, Para. [0071], lines (1-2): “FIG. 6 depicts details of table (600) in data store 160 containing profiles and associated symbols for various users”), wherein: 
the profile of the user includes a column containing a Field 1 storing a nickname identifier, a Field 2 storing a logo identifier, and a Field 3 storing a location, and the profile of the user further includes an additional column storing closeness factors of the nickname identifier, the logo identifier, and the location identifier (DHANAWAT Fig. 7, Para. [0074], lines (1-10): “FIG. 7 depicts the details of table (700) in data store 160 storing profiles in an embodiment. As specified above, each profile field-value pairs. Accordingly, table 700 is shown containing columns profile ID 710, field_1 720, value_1 730, field_2 740, value_2 750, field_3 760, value_3 770, field_4 780 and value_4 790. For illustration, it is assumed that four fields and corresponding values have been associated with a profile, even though any number of fields can be conveniently provided as suitable in the corresponding environment”, 
the examiner notes that the reference discloses in Fig. 7 data table containing columns storing multiple fields pertaining a user profile with multiple identifiers to that of the profile of the user includes a column with multiple key identifiers), and 
the additional columns are adjacent to the column (examiner notes that DHANAWAT illustrates in Fig. 7 field columns being adjacent to each other in Table 700).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of YARIV (disclosing social contact management) and  STEINER (disclosing image recognition tagging and classification of contacts), JU (disclosing identifying groups for a social networking),  to include the teachings of DHANAWAT (disclosing identifying and mapping user profiles containing multiple fields) and arrive at a method to store user specific identifiers in a user profile in a social network environment.  One of ordinary skill in the art would have been motivated to make this combination because by enabling a system to store and manage multiple user’s profiles with multiple fields including identifiers/keys to these fields, thereby providing an efficient method to store and retrieve users profiles, as recognized by (DHANAWAT, Abstract Para. [0030]). In addition, the references of YARIV, STEINER, JU and DHANAWAT teach features that are directed to analogous art and they are directed to the same field of endeavor of managing attributes of personal contacts in a social networking environment.

Regarding claim 28 (Currently amended), the combination of YARIV, STEINER, JU and DHANAWAT teach the limitations claim 27.  Further, YARIV teaches wherein in response to the user joining the group, further comprising program instructions select particular identifiers for display on display devices of contact computers of the contacts in response to the [[a]] closeness factor of each contact of the group (YARIV Fig. 1, Para. [0021], lines (1-11): “Some of the members may create formal social connections between each other to become related members, thereby forming an online social network for the related members. …, for example, the defined relationship may comprise a dyadic relationship. A dyadic relationship may refer to two or more members of a group having an ongoing relationship or interaction, such as friends in the social networking system 100.”; and
Fig. 1, Para. [0024], lines (1-9): “The social analysis component 110 may be arranged to receive a list of members 102-1-a that are members subscribing to any services and/or applications provided by the social networking service 100. It is worthy to note that "a" and "b" and "c" and similar designators as used herein are intended to be variables representing any positive integer. Thus, for example, if an implementation sets a value for a=5, then a complete list of members 102-1-a may include members 102-1, 102-2, 102-3, 102-4 and 102-5.”; and
Para. [0030], lines (21-26): “The social analysis component 110 may then output one or more social identifiers 120 representing a code or value for the different social connection types.” ; and 
Table 1, Fig. 1, Para. [0034], lines (20-24): “The social analysis component 110 may receive the relationship indicators 108-1-c, and use the relationship scores of the relationship indicators 108-1-c to determine an appropriate social identifier 120 for the members 102-1-a.”, 
the Examiner notes the social analysis component uses the relationship score of the set of members 102-1-a, related members i.e. a group of members, as a is an integer number signifying a member designation, see Para. [0024], to determine an appropriate social identifier for the members).  

Regarding claim 29 (Previously Presented), the combination of YARIV, STEINER and DHANAWAT teach the limitations of claim 28.  Further, STEINER teaches wherein: the photos are tagged with closeness factors by the image recognition and tagging device, the closeness factors include levels of closeness which include a strong level of closeness, a medium strong level of closeness, a medium level of closeness, and a weak level of closeness (STEINER Fig. 3, Para. [0036], lines (1-15): “The image classifier uses a database of shapes and items (objects) to extract as much data as possible from the image. The image classifier can search and recognize a variety of objects, shapes, and/or features (e.g., color). … The metadata obtained from the image classifier process can be used as tags for the photo. The metadata may be written back into the photo or otherwise associated with the photo and stored (335).”; and 
Para. [0037], lines (1-23): “…,the confidence value may be generated as part of the image recognition algorithm. …, the confidence value is the matching weight (which may be normalized) generated by the image recognition algorithm when matching a feature/object in the image to a base feature (or particular specification). For example, when a distinguishing characteristic being searched for in an image is that the entire picture is blue, but an image having a different tone of blue is used in the matching algorithm, the generated confidence value will depend on the algorithm being used and the delta between the images. In one case, the result may indicate a 90% match if the algorithm recognizes edges and colors, and in another case, the result may indicate a 100% match if the algorithm is only directed to edges, not color.”; and
Table 1, Para. [0038], lines (1-10): “…, the confidence values can be in the form of a table with levels of confidence. The table can be stored as part of the tags themselves. …, the table can include an attribute and associated certainty. For example, given a photo of a plantain (in which it is not clear that the plantain is a plantain or a banana), the photo (after undergoing an automatic tag generation process in accordance with an embodiment of the invention) may be tagged with Table 1 ...”, 
the examiner notes that an image is tagged with a confidence value as a matching weight, see the example associated with Table 1, i.e. the confidence value to that of having image matching/closeness factor of strong, medium or weak closeness factor) , and 
the strong closeness factor identifies family members of the user, the medium strong closeness factor identifies friends and classmates of the user, the medium closeness factor identifies colleagues and customers of the user, and a weak closeness factor identifies strangers to the user (YARIV Table 1, Para. [0027], lines (12-16): “…, the relationship indicator 108-1 of the social connection type "Friend" is a parent vocabulary term for the children vocabulary terms "Personal Friend" and "Business Friend" represented by the respective relationship indicators 108-2, 108-3.”; and 
Fig. 1, Table 1, Para. [0028], lines (1-3): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130.”, and Table 2, Para. [0045], lines (1-10): “As shown in Table 2, the relationship indicator 108-1 is for a social connection type of "Friend," and the defined threshold value for a relationship score to indicate the social connection type of "Friend" is 60%. …, if the relationship indicator 108-1 has a relationship score of 70%, which is greater than the defined threshold value of 60% for the relationship indicator 108-1, the social analysis component 110 may output a social identifier 120 with a value of "001" representing the social connection type of "Friend."”; and 
Para. [0036], lines (14-18): “The social monitor component 130 may generate a relationship indicator 108-7 with a relationship score of 50% (or 0.5), thereby indicating a probability that the members 102-1, 102-2 have a social connection type of "Sport."”; and
Para. [0046], lines (1-14): “The defined threshold values and social identifier 120 values as shown in Table 2 may be set at any values as desired for a given implementation. …, the defined threshold values may be set based on negative consequences in cases of incorrect identification of a social connection type. For instance, a user may not have a strong emotional response if a member is erroneously assigned a social connection type of "Business Friend," and therefore a lower defined threshold value may be set for the relationship indicator 108-3. However, a user may have an extremely strong emotional response if a member is erroneously assigned a social connection type of "Family," and therefore a higher defined threshold value may be set for the relationship indicator 108-5.”, 
the Examiner notes that a relationship score may comprise a probability value representing a probability of a relationship of the given social connection type.  For example, a relationship score of 100% (or 1.0), i.e. strong closeness, thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend.", which is that to having a strong closeness factor).

Regarding claim 30 (Previously Presented), the combination of YARIV, STEINER, JU and DHANAWAT teach the limitations of claim 29.  Further, YARIV teaches wherein: a photo of the photos for a family member of the user is tagged with the strong closeness factor ; and a photo of the photos for a stranger to the user is tagged with the weak closeness factor (YARIV Para. [0015], lines (9-17): “The social identifiers may be generated using various attributes or properties associated with one or more members, such as explicitly defined metadata for members, communications between members, interests, activities, behavior patterns, locations, other social connections, types of social connections, subscriptions to SNS, multimedia information for members (e.g., an image, photograph or video), and any other member attributes ...”; and
Table 1, Para. [0028], lines (1-5): “Each of the relationship indicators 108-1 to 108-9 may be assigned a relationship score by the social monitor component 130. …, a relationship score may comprise a probability value representing a probability of a relationship of the given social connection type.”; and 
Fig. 1, Para. [0035], lines (13-21): “The social monitor component 130 may receive the member attribute 104-1, interpret the member attribute 104-1 as explicitly defining a formal social connection of a type "Friend," and generate the relationship indicator 108-1 with a value and/or parameter indicating a social connection type of "Friend." For instance, the relationship indicator 108-1 representing an amount of common metadata may have a relationship score of 100% (or 1.0), thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend."; and 
Para. [0036], lines (14-18): “The social monitor component 130 may generate a relationship indicator 108-7 with a relationship score of 50% (or 0.5), thereby indicating a probability that the members 102-1, 102-2 have a social connection type of "Sport."”, 
the Examiner notes that a relationship score may comprise a probability value representing a probability of a relationship of the given social connection type.  For example, a relationship score of 100% (or 1.0), i.e. strong closeness, thereby indicating an absolute probability that the members 102-1, 102-2 have a social connection type of "Friend.", which is that to having a strong closeness factor).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Friedland et al.; (US-11,108,716-B1); “Methods for content management in a social networking environment.”
Narayanan et al. ; (US-20140012925 -A1); “identifying  events in a social networking system.”
Watanachote; US-20170032470-A1); “Method for group collaboration in social media.”
Calcaterra et al.; (US 20180198831 A1); “Methods for proactive chatting and instant messaging group management.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
06/13/2022
/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162  


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162